Name: Council Regulation (EC) NoÃ 1048/2003 of 16Ã June 2003 amending Regulation (EC) NoÃ 1255/96 temporarily suspending the autonomous common customs tariff duties on certain industrial, agricultural and fishery products
 Type: Regulation
 Subject Matter: tariff policy;  industrial structures and policy;  fisheries;  agricultural activity
 Date Published: nan

 Avis juridique important|32003R1048Council Regulation (EC) No 1048/2003 of 16 June 2003 amending Regulation (EC) No 1255/96 temporarily suspending the autonomous common customs tariff duties on certain industrial, agricultural and fishery products Official Journal L 161 , 30/06/2003 P. 0001 - 0005Council Regulation (EC) No 1048/2003of 16 June 2003amending Regulation (EC) No 1255/96 temporarily suspending the autonomous Common Customs Tariff duties on certain industrial, agricultural and fishery productsTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 26 thereof,Having regard to the proposal from the Commission,Whereas:(1) It is in the interest of the Community to suspend partially or totally the autonomous Common Customs Tariff duties for a number of new products not listed in the Annex to Regulation (EC) No 1255/96(1).(2) A number of products should be withdrawn from the list in the Annex to the said Regulation because it is no longer in the Community's interest to maintain suspension of autonomous Common Customs Tariff duties or because the description needs to be altered in the light of technical developments.(3) Products whose description needs to be altered should be regarded as new products.(4) Regulation (EC) No 1255/96 should be altered accordingly.(5) Having regard to the economic importance of this Regulation, it is necessary to rely upon the grounds of urgency provided for in point 1.3 of the Protocol annexed to the Treaty on European Union and to the Treaties establishing the European Community on the role of national parliaments in the European Union,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EC) No 1255/96 is hereby amended as follows:1. the products set out in Annex I to this Regulation shall be inserted;2. the products for which the codes are set out in Annex II to this Regulation shall be deleted.Article 2The duration of the validity of the suspension measure for colour cathode-ray tubes with a diagonal measurement of the screen of 85,5 cm or more (TARIC code 8540 11 99 31) shall be limited to 31 December 2003 and the rate of autonomous duty applicable from 1 July 2003 shall be 5 %.Article 3This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union.It shall apply with effect from 1 July 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 16 June 2003.For the CouncilThe PresidentG. Papandreou(1) OJ L 158, 29.6.1996, p. 1. Regulation as last amended by Regulation (EC) No 2264/2002 (OJ L 350, 27.12.2002, p. 1).ANNEX I>TABLE>ANEXO II - /BILAG II - /ANHANG II - /Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  ÃÃ - /ANNEX II - /ANNEXE II - /ALLEGATO II - /BIJLAGE II - /ANEXO II - /LIITE II - /BILAGA II>TABLE>